Citation Nr: 0530346	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a dental disorder for 
Department of Veterans Affairs (VA) compensation purposes.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1996 to November 
2000.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

As the RO has correctly noted in this case, service 
connection may not be established for compensation purposes 
for missing or damaged teeth.  38 U.S.C.A. § 1712 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.381(a) (2005).  

However, the Board of Veterans' Appeals (Board) further notes 
that service connection for loss of teeth can be established 
for compensation purposes if the loss is due to the loss of 
the body of the maxilla or mandible due to trauma or disease, 
such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 
9913 (2005).  In this regard, while the June 2001 VA dental 
examiner concluded that the veteran's maxillary hypoplasia 
and mandibular hyperplasia were developmental defects that 
were unrelated to service, the Board finds that the in-
service diagnosis of maxillary hypoplasia and mandibular 
hyperplasia together with documented pugil stick injury to 
the veteran's mouth during service required that the veteran 
receive appropriate notification pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  

As no such letter, was provided in this case, the Board 
concludes that it has no alternative but to remand the issue 
on appeal so that the veteran can be provided with a letter 
pursuant to the VCAA, advising him of the evidence necessary 
to substantiate this specific claim, and the respective 
obligations of VA and the veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
should also be asked to provide any evidence in his 
possession that pertains to the claim.

Accordingly, this case is remanded for the following action:

1.  Provide the veteran with a VCAA 
letter as to the issue of entitlement to 
service connection for a dental disorder 
for VA compensation purposes, noting the 
evidence necessary to substantiate the 
claim and the respective obligations of 
VA and the veteran in obtaining such 
evidence.  The veteran should also be 
asked to provide any evidence in his 
possession that pertains to this claim.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to service 
connection for a dental disorder for VA 
compensation purposes should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


